Title: To George Washington from John Glover, 18 June 1782
From: Glover, John
To: Washington, George


                  
                     Sir,
                     Marblehead 18 June 1782
                  
                  yesterday I was Honor’d with your Letter of the 22d Ulto; in
                     which I am happy my Conduct in appointing Mustermasters, for the Destricts, of
                     wells, Worcester, and Springfield, has meet your Excellencys Approbation.
                  Any Orders in future your Excellency, may please to Honor me
                     with, wile in this Quarter, Shall be particularly Attended too, and parrtically
                     Complied with, So far as my State of helth will permit; which at present, is
                     Very much impaird, and exceedingly precarous, (God, alone, knows how long it
                     may Continue So) as my want of Sleep, night Sweats, and Violent evacuations by
                     Urin, reather increeses, as the warm weather Comes on, then otherwise. I have
                     for Some Time, been under a Cours of the bark, and am now trying the Cold bath,
                     but as yet, have not reciev’d any benefitt, from either; however am incouraged
                     by my Physicians, who are Sanguine in their Opinions, that a Steady Course
                     Strickly adheard to, and perseveard in, will in Time help me, Taking particular
                     Care, to avoide all Violent heats, & Colds, with useing Very Moderate
                     exercise, Such as rideing a few miles, morning and evening, in A Chase, (it
                     gives me Great pain to ride on horssback) and keeping my  mind intirely Calm, & eassy. the Latter I find will be Very Difficult to effect, as
                     my Absence from Camp, at this Stage of the Campaign, wile belonging to the
                     army, is Very Disagreeable to me, and often produces many Very Anxious moments,
                     Least it Should be Constered, into a neglect of duty, or partial indulgence; To prevent which, or any other kind of Censure, as Well as to
                     free the publice from the Unnecessary expence of full pay, to officers who, are
                     not able to do duty. Permit me to Ask the favor of your Excellency, to State my
                     Case, and Transmit with it, a Copy of this, with the inclosed Certificate, To
                     the President of Congress; who, I do, most earnestly request, would be pleasd
                     to Lay them before that Honble Body; and urge the necessity of my being
                     permitted to retire upon the establishment; as from my Very Debillitated State
                     of helth, added, to that, the advance Stage of Life, which I am arrived to,
                     being within a few months, of fifty years of age; there is not the Least
                     proberbility in nature, of my being ever able to do the duty of a Soldier
                     again, and in this Situation, to be Continued on the List, and to be intitled
                     to recive full pay, wile Some other Gentleman must do my duty, is a
                     Consideration, which wounds my feelings as a Soldier exceedingly. I have endeavourd from Time, to Time, to give a True, and
                     impartial Account of the State of my helth, which, I presume will be Confirmd
                     by the inclosed Certificate from two of the ablest and most approved Physicians
                     in the State; which I hope will be Sattisfactory to your Excellency; and have
                     Such Waite, in the minds of the Honable Congress, as to produce my Derangement;
                     which appears to me, is but Just it Should take place; and that it may be don,
                     with the Greatest propriety, without injury to the Service, or giveing
                        Umbrage to any individual; especially, when its
                     Considerd, how early I ingaged, and that I have Served my Country, to the best
                     of my abillities, as Long, as nature Could hold out; to the Utter ruin of my
                     fortune, and what is Still Worse, the Total, and erepurable Loss of a
                     Constitution, as Good perhaps as any mans of my age, when I enterd her Service.
                  At the Same Time, I must Confess, it will be with relucttence
                     That I Leave So Good a Cause, before the work is finish’d and in particular, to
                     Leave your Excellency, whose favors, and Civilities, I have So often
                     experines’d. For which Sir, please to Accept, my most Cordial, and Sincear
                     Thanks, and belive that I am Sir, with every Sentiment of esteem &
                     affection your Excellencys, Most Obdt Hble Sert
                  
                     Jno. Glover B. General
                  
                  
                     P.S. Should the Honable Congress not permit me to retire
                        upon the establishment, and I be restored to a Degree of helth So as to be
                        able to prosecute, the Journey, (which at present I am Sorry to Say, I have
                        not the Least prospect of) I Shall immediately without Loss of time Sett off
                        for Camp.
                  
                  
                Enclosure
                                    
                     
                        Boston June 17th 1782
                     
                     This certifies that General Glover has for a considerable Time
                        labour’d under a Disease of the chronic Kind, attended with an universal
                        Debility and Relaxation of Habit which in our Opinion renders it extremely
                        hazardous for him to attempt returning to military Duty at present—we
                        therefore recommend that as he values his Life by no means to undertake it.
                     
                        Saml Danforth
                        John Warren 
                        
                        
                     
                  
                  
               